            Case 3:19-cr-00431-PAD Document 373 Filed 08/12/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

  v.
                                                        CRIMINAL NO. 19-431 (PAD)
  JULIA BEATRICE KELEHER, et al.,
  Defendants.

          MOTION REQUESTING UNSEALING OF SUPERSEDING INDICTMENT

       On this date, federal agents arrested Anibal Jover-Pages pursuant to an arrest warrant issued upon

the return of the superseding indictment in this case. As there is no longer any defendant pending to be

arrested, the United States respectfully requests that the Court permit the clerk’s office to file an

unredacted version of the superseding indictment.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 12th day of August, 2020.
                                                    W. STEPHEN MULDROW
                                                    United States Attorney

                                                    /s/ Alexander L. Alum
                                                    Alexander L. Alum– G01915
                                                    Assistant United States Attorney


                                   CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to all counsel of record.
                                                    /s/ Alexander L. Alum
                                                    Alexander L. Alum
                                                    Assistant United States Attorney




                                                    1
